DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over British Patent Application Publication No. GB 810,041 (“Gordon”) in view of U.S. Patent Application Publication No. 2011/0259631 (“Rumsby”), French Patent Application Publication No. FR 2,567,668 (“André”), cited in an IDS, U.S. Patent Application Publication No. 2019/0193204 (“Houbertz”), and U.S. Patent Application Publication No. 2013/0235334 (“Widman”).
claim 9, Gordon discloses a method for continuous additive fabrication (see page 1, lines 8-21), comprising:
generating, via a light source assembly (the electron source 1; see page 1, lines 73-79, and Figure 1), a focus point (see page 1, lines 73-79 and 91-94) in a bath of photopolymer resin (the liquid thermosetting resin 5 located in the container made of a window 3 and sides 4; see page 1, lines 73-81, and Figure 1).

In the embodiment of Figure 1 of Gordon, the part being formed is drawn upwards at a constant speed, with liquid resin being continually polymerized at the bottom of the part. By continuously varying the amplitudes of deflecting voltages, while maintaining the constant drawing speed, it is possible to build a part of non-constant cross section, such as that shown at 9 in Figure 1. Although the cross-sectional shape of the body 9 is constant in the embodiment illustrated (only the size is changing), more complicated shapes can be generated by changing the form of the voltages on the deflecting electrodes and/or the drawing speed. See page 1, line 91, to page 2, line 25. Figures 2 and 3 of Gordon illustrate another embodiment in which a stencil 10, having an aperture 11, absorbs electrons. The shape of the part being formed matches the shape of the aperture 11. While this produces a body of constant cross section, it is possible to use a stencil of variable area, such as an iris. See page 2, lines 26-38.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a variable iris for the deflecting electrodes of the embodiment of Figure 1 of Gordon since Gordon teaches that both arrangements are suitable for producing a part with a variable cross section. The resulting combination would i.e., the aperture) is motorized.
Rumsby is directed to laser machining. See paragraph 1. Rumsby discloses that a motorized variable iris can be used when there is a desire to change the size of a circular aperture and that such motorized devices are well known. See paragraph 34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a motor to control the variable iris of Gordon, as taught by Rumsby, since Rumsby indicates that such a solution is well known in the art. Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). See also MPEP 2144.04(III) regarding the automation of a manual activity.

Gordon does not disclose that the curing plane is moved through the bath of photopolymer resin by moving the light source assembly vertically up and away from a surface of the photopolymer resin, thereby moving the curing plane vertically through the photopolymer resin towards the surface of the photopolymer resin. Instead, in Gordon, the part being formed is drawn upwards at a constant speed, with liquid resin being continually polymerized at the bottom of the part. Specifically, the part is secured by tongs or claws, for example, which are moved by a cord and a motor-driven drum or a rack engaged by a driven pinion. See page 2, lines 3-8.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the technique of Gordon in other types of stereolithography devices, such as the one shown in André. This would represent the use of a known technique to improve similar devices in the same way. See MPEP 2143(I)(C). In addition, it would have been obvious to one of ordinary skill in the art that, rather than continuously moving the part being built as in Gordon, the light source of the combination could be moved continuously, as taught by Houbertz. Specifically, Houbertz teaches that these arrangements are equivalent. See MPEP 2144.06(II).
With respect to the specific claim language at issue (i.e., that the curing plane is moved through the bath of photopolymer resin by moving the light source assembly vertically up and away from a surface of the photopolymer resin, thereby moving the curing plane vertically through the photopolymer resin towards the surface of the photopolymer resin), in André, the 

Modified Gordon discloses changing the diameter of the motorized variable aperture at a rate that varies as the light source assembly is moved away from the surface of the photopolymer resin. Specifically, as discussed above, Gordon teaches the use of an iris of variable area for building a part of non-constant cross section as the part is moved at constant or changing speed (see page 1, line 91, to page 2, line 38), and the combination of André and Houbertz teaches that the light source can be moved instead of the part (see paragraph 14 of Houbertz).

Modified Gordon discloses wherein moving the curing plane through the bath of photopolymer resin further comprises varying the speed that the light source assembly moves away from the surface of the photopolymer resin according to calculated parameters. Specifically, as discussed above, Gordon teaches the use of an iris of variable area for building a part of non-constant cross section as the part is moved at constant or changing speed (see page 1, line 91, to page 2, line 25, and page 2, lines 26-38), and the combination of André and Houbertz teaches that the light source can be moved instead of the part (see paragraph 14 of Houbertz).


In addition, Widman is directed to the fabrication of customized ophthalmic lenses in a free form manner. See paragraph 2. The lenses can be intraocular lenses. See paragraphs 31 and 35. The physiology of the human eye dictates the radii of curvature of the lenses and whether the lenses should be monocurve, bicurve, or aspheric. See paragraph 37.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of modified Gordon could be used to make an IOL having an aspherical surface (and inherently a hemispherical shape to match the human eye) since Gordon teaches that the method can be used to make any reasonable shape and 

Regarding claim 15, please see the discussion of André in the rejection of claim 9. The bottom wall of the tank 9 of André is located at a predetermined depth below a surface of the liquid 8, and curing begins just above the bottom wall. See Figures 1 and 2 and pages 1 and 2. The bottom wall constitutes the claimed platform.

Response to Arguments
The Applicant's arguments filed 18 February 2021 have been fully considered, but they are not persuasive.
In section A.1 of the Applicant’s reply, the Applicant argues that there is no evidence that the system of Gordon is capable of making a hemispherical shape with an aspheric surface. According to the Applicant, Gordon is limited to elongated bodies like cylindrical tubes and flat strips and that, if a more complicated cross-sectional shape were produced, it would be hollow.
The Examiner respectfully disagrees with this characterization of Gordon. Although Gordon does disclose such structures (see the body 9 in Figure 1, for example), Gordon also explicitly refers to the creation of solid bodies. In particular, Gordon states that “[b]y scanning in a raster or by de-focusing the beam and using an aperture step on the window, a solid body could be generated” (emphasis added). Further, “by selection of the shape of the stop, a body of almost any reasonable cross-section can be generated”. See page 1, lines 32-38. Note the corresponding embodiment of Figures 2 and 3 where “the electron beam is defocussed and 
In section A.2 of the Applicant’s reply, the Applicant argues that the Examiner has failed to provide an appropriate motivation or reason as to why one would combine the teachings of Gordon and Widman, particularly that the Examiner has not identified any need or problem recognized in the art that would lead one to combine the teachings of these references.
The Examiner respectfully disagrees. There is no requirement that the proposed modification address a particular need or problem identified in the prior art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), which was cited by the Applicant, lists a number of potential rationales that may support a conclusion of obviousness, including, for example, a simple substitution of one known element for another to obtain predictable results. The conclusion that it would have been obvious to substitute one type of fastener for another in some combination does not require a showing that the art recognized any particular problem with the original fastener that would be solved by the second fastener. The logic is that one of ordinary skill in the art is capable of selecting among known equivalents and that doing so does not require inventive effort. See MPEP 2143.
In the present case, paragraphs 19-21 of the office action dated 24 November 2020 explain why it would have been obvious to one of ordinary skill in the art to make the proposed teachings and suggestions of the prior art. See item (G) in MPEP 2143(I).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744                 

/MARC C HOWELL/Primary Examiner, Art Unit 1774